Citation Nr: 1420002	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which in part denied service connection for a back disorder.  This claim was previously remanded in a November 2011 Board decision.  

Although the Veteran requested a decision review officer (DRO) hearing in his Form 9 appeal, in October 2008 he waived this request in lieu of an informal conference.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2011 Board remand instructed the agency of original jurisdiction (AOJ) to obtain a VA examination.  According to the March 2012 supplemental statement of the case (SSOC), the Veteran did not appear for that examination.  VA's duty to assist includes an obligation to provide a medical examination if necessary to decide a claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran did not appear at the VA examination, the Veteran has provided good cause to reschedule the examination.  See 38 C.F.R. § 3.655(a).  In an April 2012 statement, the Veteran explained that he had not been made aware that an examination had been scheduled.  He expressed his willingness to participate in a VA examination.  Therefore, a new examination must be scheduled upon remand.     

The Board also notes that the Veteran has submitted copies of documents from the Social Security Administration (SSA) granting him disability benefits.  It is unclear from the record whether all of the relevant SSA documents have been associated with the claims file.  Therefore, upon remand, the AOJ should attempt to obtain all of the Veteran's SSA documents.   

The claims file should also be updated to include VA treatment records compiled since July 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Syracuse VA Medical Center (VAMC), and all associated outpatient clinics, and obtain treatment records for the Veteran from July 2, 2008 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

3. Following completion of the above, the AOJ should schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed back disability.  The examination must be conducted either by the Veteran's VA physician Dr. H., or a Board certified orthopedist, preferably an orthopedic surgeon.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI (if further indicated).  All manifestations of current disability should be described in detail.  The examiner should address the following: 

Does the Veteran have any current, chronic disability in his back?  If so, is it at least as likely as not that any current disability of his back began in service, is due to a preexisting scoliosis that was aggravated by service, or is due to arthritis that became manifest to a compensable degree within one year of service?  

In answering these questions, the examiner must consider all service medical records, which include the records showing scoliosis noted prior to entry, the December 1981 back injury, the record noting recurrent back pain in March 1982 and the report of medical history noting complaints of recurrent back pain in June 1982.  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence which has been provided by the Veteran regarding his back complaints.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

4. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655.   

5. Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


